Comstock, C. J.
Appellee brought this action against appellant on a promissory note executed by appellant to one Max Eichberg (who was president of the appellant corporation) and held by appellee by indorsement of said Eichberg. Appellant pleaded payment, to which answer appellee replied by general denial. A trial by the court resulted in a judgment in favor of appellee for the amount claimed.
It is contended by appellant that payment was made in full, before the commencement of the suit, to A. L. Kemper & Co., the duly authoi'jzed agent of appellee to collect the note.’
Whether the payment was made and whether A. L. Kemper & Co. was the agent of appellee are the only questions involved in this appeal. We have carefully examined the evidence. It does not conclusively show that A. L. Kemper & Co. was the agent of appellee at the date named, and the plea of payment is lacking in a preponderance.
No useful purpose could be served by setting out the evidence or discussing it. It was sufficient to sustain the judgment, and the same is therefore affirmed.